


Exhibit 10.29

 

SERVICE AGREEMENT

 

This SERVICE AGREEMENT, effective January 1, 2012 (the “Effective Date”), is by
and between Veeco Instruments Inc., a Delaware corporation (the “Company”), and
Edward H. Braun (“Mr. Braun”).

 

The Company and Mr. Braun are parties to a Service Agreement, effective July 24,
2008 (the “Prior Service Agreement”), that sets forth the compensation and
benefits to which Mr. Braun shall be entitled for his service as a member of the
Board of Directors through December 31, 2011.  Mr. Braun is presently serving a
three-year term as director that will expire at the annual meeting of the
Company’s stockholders in May, 2012.  The Board has determined that it is
appropriate to amend the terms of Mr. Braun’s Prior Service Agreement to provide
for his continued service to the Board.

 

The Company and Mr. Braun hereby agree as follows:

 

1.         Service and Compensation.

 

(a)        Mr. Braun shall continue to serve in his present capacity as Chairman
of the Board from January 1, 2012 until the expiration of his current term in
2012 (the “Current Service Period”), after which he may stand for reelection. 
During the Current Service Period, the Company shall continue to compensate
Mr. Braun for his service at his current rate of $200,000 per year. Mr. Braun
will receive this compensation through the Company’s regular, bi-weekly payroll
process.  During this period, Mr. Braun shall not be entitled to any additional
compensation, including, without limitation, bonuses, equity awards, meeting
fees, retainers or other compensation, for his service on the Board or in any
other capacity.

 

(b)        Provided that Mr. Braun is reelected by the Company’s stockholders in
the 2012 election of directors, then for periods of Board service after the
Current Service Period, the Company shall pay Mr. Braun such compensation and
equity awards as are consistent with the Company’s then current Board
Compensation Policy, provided that any annual and/or quarterly retainers shall
be paid through the Company’s regular, bi-weekly payroll process.

 

(c)        While serving on the Board, Mr. Braun shall be entitled to
participate in all group health and insurance programs available generally to
senior executives of the company (including in the case of health programs,
continued coverage for Mr. Braun’s spouse and eligible dependents).  In the
event that Mr. Braun’s participation in any such plan or program is prohibited
by operation of law or by the terms of such plan or program, the Company shall
arrange to provide Mr. Braun with benefits substantially similar to those which
Mr. Braun would have been entitled to receive had he been eligible to
participate in such plans and programs.  In any event, the level of benefits
provided to Mr. Braun under such plans while serving on the Board shall be equal
to the level of benefits provided for active executives of the Company.

 

--------------------------------------------------------------------------------


 

(d)        In addition, the Company will reimburse Mr. Braun for all reasonable
and necessary traveling expenses and other disbursements incurred by Mr. Braun
in connection with his service on the Board, upon presentation by Mr. Braun to
the Company of appropriate vouchers or documentation.

 

(e)        While serving on the Board, Mr. Braun shall be treated as an employee
for purposes of the Company’s stock incentive plans and any prior employment
agreements which Mr. Braun had with the Company, i.e., he shall retain the right
to exercise any options to purchase shares of the Company’s stock under such
plans for the duration of his service period plus any applicable post-employment
period thereafter, as specified in the applicable plan, subject in all cases to
the earlier expiration of the original term of each such option.

 

2.         Release of Claims.  Mr. Braun hereby knowingly and voluntarily
releases and forever discharges the Company, and its subsidiaries, successors
and assigns and its and their officers, directors, employees and agents, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries, of and from any and all
claims, known and unknown, which Mr. Braun, Mr. Braun’s heirs, executors,
administrators, successors and assigns have or may have against such persons as
of the Effective Date.

 

3.         Non-Competition.  For so long as Mr. Braun is receiving payments or
other benefits from the Company hereunder and for twelve (12) months thereafter
(the “Noncompete Period”), Mr. Braun will not, without the prior written consent
of the Company, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, be employed by, associated with, or in any
manner connected with, lend Mr. Braun’s name to, lend Mr. Braun’s credit to or
render services or advice to, any business whose products or activities compete
in whole or in part with the former, current or currently contemplated products
or activities of the Company or any of its subsidiaries, in any state of the
United States or in any country in which the Company or any of its subsidiaries
sells products or conducts business; provided, however, that Mr. Braun may
purchase or otherwise acquire up to (but not more than) one percent of any class
of securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.  Mr. Braun agrees that this
covenant is reasonable with respect to its duration, geographical area, and
scope.  During the Noncompete Period, Mr. Braun will, within ten days after
accepting any employment, advise the Company of the identity of any employer of
Mr. Braun.  Receipt of the benefits provided under Section 1 is conditioned upon
compliance by Mr. Braun with this Section 3.

 

4.         Non-Solicitation; Non-Hire.  For the Noncompete Period, Mr. Braun
hereby agrees that he will not, directly or indirectly, either for himself or
any other person:  (a)

 

2

--------------------------------------------------------------------------------


 

induce or attempt to induce any employee of the Company or any of its
subsidiaries to leave the employ of the Company or such subsidiary, (b) in any
way interfere with the relationship between the Company and its subsidiaries and
any employee of the Company or any of its subsidiaries, (c) employ, or otherwise
engage as an employee, independent contractor or otherwise, any current or
former employee of the Company or any of its subsidiaries, other than such
former employees who have not worked for the Company or any of its subsidiaries
in the prior 12 months; (d) induce or attempt to induce any customer, supplier,
licensee or business relation of the Company or any of its subsidiaries to cease
doing business with the Company or such subsidiary, or in any way interfere with
the relationship between the Company and its subsidiaries and any customer,
supplier, licensee or business relation of the Company or any of its
subsidiaries; or (e) solicit the business of any person known to Mr. Braun to be
a customer of the Company or any of its subsidiaries, whether or not Mr. Braun
had personal contact with such person, with respect to products or activities
which compete in whole or in part with the former, current or currently
contemplated products or activities of the Company and its subsidiaries or the
products or activities of the Company and its subsidiaries in existence or
contemplated at the time of termination of Mr. Braun’s employment.  Receipt of
the benefits provided under Section 1 is conditioned upon compliance by
Mr. Braun with this Section 4.

 

5.         Injunctive Relief.  A breach of Mr. Braun’s obligations under
Section 3 or 4 hereof may not be one which is capable of being easily measured
by monetary damages and, consequently, Mr. Braun specifically agrees that such
sections may be enforced by injunctive relief.

 

6.         Governing Law; Severability.  This Agreement will be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to the conflicts of law principles thereof.  If any provision of
this Agreement is prohibited or unenforceable in any jurisdiction, then such
provision will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

 

7.         Withholding.  The Company is authorized to withhold, or cause to be
withheld, from any payment or benefit under this Agreement the full amount of
any applicable withholding taxes or other applicable deductions.

 

8.         Assignment; Successors.  This Agreement is personal to Mr. Braun and
Mr. Braun shall not assign or transfer this Agreement or any of his rights or
obligations hereunder.  The provisions hereof will inure to the benefit of, and
be binding upon, the respective heirs, legal representatives and successors of
Mr. Braun and each successor of the Company, whether by merger, consolidation,
transfer of all or substantially all of its assets or otherwise.

 

3

--------------------------------------------------------------------------------


 

9.         Entire Agreement; Amendment; Waiver.  This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings among the parties with
respect thereto, except for (a) the Employment Agreement dated April 1, 2003, as
amended June 9, 2006, between the Company and Mr. Braun as it relates to the
treatment upon termination of Mr. Braun’s employment of stock options granted
between the date of such agreement and April 26, 2007, which provisions shall
continue in accordance with their terms with respect to such stock options. 
This Agreement may be amended or terminated only in a writing signed by the
parties hereto.  The waiver by either party of a breach of any provision of this
Agreement by the other party must be in writing and will not operate, or be
construed as, a waiver of any subsequent breach by such other party.

 

*     *     *     *     *

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:/s/ Roger D. McDaniel

 

/s/ Edward H. Braun

 

 

 

Name:

Roger D. McDaniel

 

Edward H. Braun

 

on behalf of the

 

 

 

Board of Directors

 

 

 

 

 

Date:

February 3, 2012

 

Date:  February 3, 2012

 

4

--------------------------------------------------------------------------------
